Appeal from a judgment of the Supreme Court (Keegan, J.), rendered April 1, 1993 in Rensselaer County, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Following his plea of guilty to the crime of criminal sale of a controlled substance in the third degree, defendant was sentenced to a term of V-h to 4 years in prison to run consecutive to an undischarged sentence imposed in South Carolina. Defendant claims that, in view of his youth, criminal history and personal background, the sentence imposed is harsh and excessive. We disagree. Defendant was adjudicated a youthful offender in South Carolina as the result of a drug-related crime and has charges pending against him for burglary and assault in Bronx County. In view of this, we reject defendant’s contention.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.